Title: To James Madison from James Monroe, 4 August 1807
From: Monroe, James
To: Madison, James



Sir
London Augt. 4 1807.

I avail myself of the opportunity afforded by Mr. Biddle to communicate to you a copy of a correspondence, and the substance of a conference, between Mr. Canning and myself relative to the late aggression on the peace and sovereignty of the U. States, by the British Ship Leopard in an attack on the Chesapeak frigate off the Capes of Virginia.
Mr. Canning’s private letter of July 25. which gave the first intelligence of the occurrence left it doubtful whether the British officers had been culpable in it, and as I knew how very reprehensible their conduct had been on our coast on many other occasions, and to what height the sensibility of our citizens had been excited by it, I thought it not improbable that something might have occurred to divide the blame between them.  It was under that impression that my ansr. was written.  On the next day the leading features of the transaction were presented to the public thro’ the medium of the gazettes which were taken from private accounts received directly from Halifax by a vessel which had been dispatched by Adm. Berkeley with the official one.  By these it was evident that the British officer was completely the aggressor, in an outrage of great enormity, attended with circumstances which encreased the offence.  It was understood likewise from good authority that the official intelligence which the govrt. had received corresponded with and confirmed the other accts. already before the public.
On full consideration of these circumstances I concluded that it would be highly improper for me to leave the Affair on the ground on which Mr. Canning had placed it.  I Could see no other motive in him to obtain further information relative to the transaction than for the purpose of ascertaining whether the men said to be deserters and for whom the attack was made, were American Citizens or British Subjects, to which it was impossible for me to give any countenance.  I thought it indispensible therefore to call on the govrt. to disavow the principle and to engage such other reparation to the U. States, as their injured honor obviously required.  It appeared to me that any delay in taking such a step which depended on an abstract principle, and required no argument to illustrate or facts to support it, would have a tendency to weaken a claim which was unquestionable and to Countenance the idea that it would not be supported with suitable energy.
I had, before the knowledge of this event, obtained the appointment of an interview with Mr. Canning on other business to take place on the 29. Ulto:.  We met according to the appointment.  I observed in opening the conference that altho’ the topics which had brought us together were important, the late occurrence at the entrance of the Chesapeak had in a great measure put them out of sight.  He expressed his regret that such an event which would at all times furnish cause of concern should have happened at the present time.  He asked if the men in question were American Citizens or British Subjects?  I replied that that was a point which could not come into view in the Case: that it was one which according as the fact might be would make the cause more or less popular in either country, but could not affect the principle: that on principle a ship of war protected all the people on board, and could not be entered to be searched for deserters, or for any purpose, without violating the sovereignty of the nation whose flag she bore: that in the present case I had been assured that the men were American Citizens, and the British Minister at Washington had been made acquainted with it.  He said little on the subject, but by the tendency of what he did say, he seemed to imply that his govrt. could not lose sight of the consideration above alluded to, nor indeed did he admit by any thing that escaped him that the abstract principle itself would not be insisted on.  His remarks however were generally of a conciliatory and friendly character.  Without pledging himself on any point he seemed desirous to satisfy me that no new orders had been issued by the present ministry to the commandant of the British squadron at Halifax.  I observed that as the notes which had passed between us were informal, and on a very limited view of the subject on my part, it would be proper for me, now that the circumstances were better known, to present him an official note on it.  He admitted the propriety of it.
I then drew Mr. Canning’s attention to the subjects on which I asked the interview; being the case of the Impétueux, Captain Love’s correspondence, the conduct of Captain Douglas, and of the British squadron generally on our coast.  I observed that I had heretofore postponed any official communication on these points from a desire to connect them with the greater object depending between our governmts., and of course from motives the most friendly: that I brought them to his view at this time it was in consequence of Mr. Pinkney and myself having commenced the other business as he knew had been done.  He promised to attend to them.
On the 29. of July I wrote Mr. Canning the note which I had promised him in the late interview.  I addressed it in terms which I thought suitable to the occasion, observing to state in it that I took the step from a sense of duty, applicable to my station as the resident minister, and without authority from my government.  I considered the act in my note as that of the British officer, as one in which the govt: had no agency, was not bound to support, and which it would be honorable for it to disavow.  I flattered myself that some advantage might arise from the measure, and that under the circumstances in which it was taken no injury possibly could.  His reply is dated on the 3. instant, which tho’ addressed in a harsh tone, may be considered as conceding essentially the point desired.  It is my intention to say nothing more to him on the subject ’till I hear from you, and in the meantime to observe the most conciliatory conduct that circumstances will admit.
Such is the state of this country at the present crisis that it is impossible to foresee what will be its course of conduct towards the U. States.  There has been at all times since the commencement of the present war a strong party here for extending its ravages to them.  This party is combined of the ship-holders, the navy, the East and West India merchants, and certain political characters of great consideration in the State.  So powerful is this combination that it is most certain that nothing can be obtained of this government on any point, but what may be extorted by necessity.  The disasters to the North ought to inspire moderation, but with respect to the Northern powers it seems to have produced directly the opposite effect.  A fleet of about 25 Ships of the line, with a suitable number of frigates, and above 20,000 men has been lately equipped and as it is said, sent to the Baltic to take possession of the Danish and Russian navies.  This measure is imputed to an understanding which it is supposed has been established between the cabinets of Russia and Paris by the late peace, and which has for its object a concert of measures for the purpose of attempting to force on this country a maritime code more favorable to neutral nations.  The motive assigned for the expedition is that of taking possession of the Danish fleet to keep it out of the hands of the French; that the Russian fleet is one of the objects is not so generally believed; tho’ perhaps not less probable.
Mr. Pinkney and myself have taken the first Step in our business.  We will write to you in a few days the state of it.  You may be assured that we shall do every thing in our power to promote in the mode most likely to Succeed the object of our instructions and the interest of our country.  Want of time prevents my going into further detail.  I have the honor to be, With great consideration, Sir, Your most obedt. servt.
